DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al. (US PG Pub. 3).
Regarding claim 1, Cannon discloses a light integration rod (optical rod 310 of fig. 1), having a light incident end (input face 320 of fig. 1) and a light emitting end (output face 330 of fig. 1) opposite to each other (illustrated in fig. 1), 
wherein a normal vector of a light emitting cross section of the light emitting end is non-parallel to a light emitting direction of the light integration rod (shown below in the examiners illustration of fig. 1).
 
    PNG
    media_image1.png
    271
    480
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    304
    519
    media_image2.png
    Greyscale

	Regarding claim 4, Cannon discloses wherein a shape of the third surface and a shape of the fourth surface are trapezoidal (shown above in the examiners illustration of fig. 2), the third surface has a third side edge at the light incident end, the fourth surface has a fourth side edge at the light incident end (shown above in the examiners illustration of fig. 2), and the third side edge and the fourth side edge are perpendicular to the light emitting direction (shown above in the examiners illustration of fig. 2).

Regarding claim 5, Cannon discloses wherein the light integration rod is a hollow rod (para. 0029; optical element 200 can be solid or hollow. An example of a hollow light 

Regarding claim 6, Cannon discloses wherein the light integration rod is a solid rod (para. 0029; optical element 200 can be solid), and the light emitting end is a light emitting surface (para. 0029; optical element 200 can be solid, if the rod is solid, then there is a surface which emits light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US PG Pub. 20050135761).
Regarding claim 3, Cannon discloses wherein a shape of the first surface and a shape of the second surface are rectangular (shown above in the examiners illustration of fig. 2), a length of the first surface is less than a length of the second surface (shown above in the examiners illustration of fig. 2).
	Cannon fails to explicitly teach claimed lengths of the first and second surfaces, but given that Cannon has an angle Beta, which is a measure of the difference in .

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (US PG Pub. 20050135761) in view of Ito (US Pat. 7,159,991).
Regarding claim 7, Cannon discloses a projection device, comprising 
an illumination system (Optical system 300 includes a light source 340, a light focusing element 350, a light homogenizing optical element 303, relay optics 360 and a light valve 370 of fig. 1), 
a light valve (light valve 370 of fig. 1) and 
a projection lens (para. 0006; optics for projecting and displaying the image), wherein: 
the illumination system (300) comprises a light source (370) and a light integration rod (310), the light source (340) is used to provide an illumination beam passing through the light integration rod (illustrated in fig. 1), the light integration rod (310) has a light incident end (320) and a light emitting end (330) opposite to each other, and 
a normal vector of a light emitting cross section of the light emitting end is non-parallel to a light emitting direction of the light integration rod (shown below in the examiners illustration of fig. 1); 

    PNG
    media_image1.png
    271
    480
    media_image1.png
    Greyscale

the projection lens is disposed on a transmission path of the image beam and is used to project the image beam out of the projection device (para. 0006; optics for projecting and displaying the image).
Cannon fails to teach a light guiding element; the light guiding element is disposed on a transmission path of the illumination beam and is used to receive the illumination beam from the light integration rod; the light valve is disposed on the transmission path of the illumination beam and is used to receive the illumination beam from the light guiding element and convert the illumination beam into an image beam.
Ito discloses a light guiding element (total reflection prism 24 of fig. 2); the light guiding element (24) is disposed on a transmission path of the illumination beam (illustrated in fig. 2 the illumination beam emanating from the light source 22 and propagates to the prism 24) and is used to receive the illumination beam from the light integration rod (rod integrator 36 of fig. 2); the light valve (DMD of fig. 2) is disposed on the transmission path of the illumination beam (illustrated in fig. 2) and is used to receive the illumination beam from the light guiding element (24) and convert the illumination beam into an image beam (col. 3 lines 27-34; the projection optical system 27 is made up with a lens barrel 39 which has the single projection lens 14. But in 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Cannon with the light guiding element of Ito in order to efficiently guide the illumination light to the light valve where it is converted to image light. 

Regarding claim 8, Cannon discloses further having a first surface, a second surface, a third surface and a fourth surface located between the light incident end and the light emitting end, wherein the first surface and the second surface are opposite to each other, the third surface and the fourth surface are opposite to each other, and the third surface and the fourth surface are connected between the first surface and the second surface (shown below in the examiners illustration of fig. 2).

    PNG
    media_image2.png
    304
    519
    media_image2.png
    Greyscale


	Cannon as modified by Ito fails to explicitly teach claimed lengths of the first and second surfaces, but given that Cannon has an angle Beta, which is a measure of the difference in lengths of the first surface and the second surface (denoted above in the examiners illustration of fig. 2).  The difference in lengths is known to be result-effective.  Moreover, Applicant has not disclosed a criticality to the claimed range of the first and second surfaces; therefore, one of ordinary skill in the art prior to the filing date of the application would have found it obvious to optimize.

Regarding claim 10, Cannon discloses wherein a shape of the third surface and a shape of the fourth surface are trapezoidal (shown above in the examiners illustration of fig. 2), the third surface has a third side edge at the light incident end, the fourth surface has a fourth side edge at the light incident end (shown above in the examiners illustration of fig. 2), and the third side edge and the fourth side edge are perpendicular to the light emitting direction (shown above in the examiners illustration of fig. 2).

Regarding claim 11, Cannon discloses wherein the light integration rod is a hollow rod (para. 0029; optical element 200 can be solid or hollow. An example of a hollow light homogenizer is illustrated in reference to FIG. 3), and the light emitting end is an opening (para. 0029; optical element 200 can be solid or hollow. An example of a 

Regarding claim 12, Cannon discloses wherein the light integration rod is a solid rod (para. 0029; optical element 200 can be solid), and the light emitting end is a light emitting surface (para. 0029; optical element 200 can be solid, if the rod is solid, then there is a surface which emits light).

Regarding claim 13, Cannon discloses an illumination system comprising a light source (340).
Cannon fails to teach wherein the light source comprises a gas discharge lamp, a laser source or a light emitting diode light source.
Ito discloses wherein the light source is a gas discharge lamp (col. 2 lines 49-50; light source 22 will be a white light source such as a xenon lamp or a mercury lamp).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Cannon with the gas discharge lamp because discharge lamps can be highly effective at maintaining luminosity for an extended period of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        15 April 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882